                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    VICTOR MICHEL                                           CIVIL ACTION

    VERSUS                                                     NO. 18-4738

    FORD MOTOR COMPANY, ET AL.                            SECTION “R” (4)



                           ORDER AND REASONS

       Before the Court is defendants Cummins Inc.’s and Ford Motor

Company’s motion for summary judgment. 1 Because disputed issues of

material fact exist as to whether Victor Michel was exposed to asbestos from

defendants’ products, the Court denies the motion.



I.     BACKGROUND

       This case arises out of Victor Michel’s asbestos exposure during his

work as a mechanic and generator service technician. 2 Michel contracted

peritoneal mesothelioma after a career that included performing work as a

mechanic on engines and brakes. 3 He filed this action in state court on July

28, 2017, claiming, inter alia, that defendants failed to warn him of the




1      R. Doc. 70.
2      R. Doc. 1 at 2; R. Doc. 70-2 at 1 ¶ 1.
3      R. Doc. 70-2 at 1 ¶ 1.
hazards of their products, failed to adopt proper safety policies and

procedures, failed to provide Michel with a safe work environment, and

failed to follow applicable governmental regulations regulating exposure to

asbestos. 4   The complaint seeks damages for past, present, and future

medical expenses, lost earnings, pain and suffering, mental anguish, physical

impairment, disfigurement, loss of quality of life, costs, attorneys fees, and

interest.5

      Defendants removed the case to federal court on May 8, 2018. 6 On

June 12, 2018, Michel died.7 The Court substituted his survivors as plaintiffs

on July 10, 2018. 8    Defendants have now filed a motion for summary

judgment on the basis that plaintiffs cannot show that their products

substantially contributed to Michel’s mesothelioma. 9 Plaintiffs oppose the

motion. 10




4     R. Doc. 1-2 at 13-14 ¶ 14.
5     Id. at 17-18 ¶ 21.
6     R. Doc. 1.
7     R. Doc. 21.
8     Id.
9     R. Doc. 70.
10    R. Doc. 77.
                                      2
II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99

(5th Cir. 2008).     All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. A dispute about a material fact is genuine “if the evidence is such that

a reasonable [factfinder] could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went


                                        3
uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991). The nonmoving party can then defeat the motion by

either countering with evidence sufficient to demonstrate the existence of a

genuine dispute of material fact, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

merely pointing out that the evidence in the record is insufficient with

respect to an essential element of the nonmoving party’s claim. See Celotex,

477 U.S. at 325. The burden then shifts to the nonmoving party, who must,

by submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of

summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322).




                                       4
III. DISCUSSION

     Defendants argue jointly that they are entitled to summary judgment

because plaintiffs cannot meet their burden of proving that their products

caused Michel’s mesothelioma if the Court grants defendants’ motions in

limine seeking to exclude plaintiffs’ experts Dr. Brody, Dr. Castleman, Dr.

Staggs, Dr. Finkelstein, and Mr. Depasquale. 11 But, as explained in the order

denying the motions against Dr. Staggs, Dr. Finkelstein, and Depasquale, the

Court finds their causation opinions admissible. 12 These experts will testify

that the asbestos in defendants’ products can cause peritoneal mesothelioma

generally, and that Michel’s disease was caused by his exposure to

defendants’ products.13 In addition, the Court’s review of the record in

connection with the motions in limine reveals that Michel’s employment

history, medical history, and his testimony regarding the types of tasks he

performed at work provide a reliable factual basis for the expert opinions and


11    R. Doc. 70-1 at 3; R. Doc. 95 at 1-2. Defendants also argue that
plaintiffs’ experts improperly relied on certain studies in their causation
opinions. See R. Doc. 70-1 at 19-21. In addition to failing to specify exactly
which opinions or sources they find unreliable, defendants’ arguments are
inappropriate for a summary judgment motion, in which the Court does not
evaluate the credibility of witness opinions or testimony. See Delta & Pine
Land, 530 F.3d at 398-99 (explaining that courts must “refrain from making
credibility determinations or weighing the evidence” on summary
judgment).
12    R. Doc. 124.
13    See id.; R. Doc. 77-5; R. Doc. 77-3.
                                       5
create a disputed issue of material fact as to whether Michel was exposed to

asbestos from defendants’ products that substantially contributed to his

mesothelioma. Michel testified to servicing automotive brakes on mostly

Ford trucks during his time at Gulf Bottlers and Crescent Ford, 14 and he

testified to replacing gaskets on Cummins and Onan engines during his time

at Menge Pump.15 Dr. Finkelstein and Depasquale opine that these activities

would have exposed Michel to significant amounts of asbestos. 16         The

premise of defendants’ argument for summary judgment having failed, the

Court denies defendants’ motion for summary judgment.

     Cummins alone argues that plaintiffs have not met their burden of

proving that Michel was exposed to levels of asbestos from Cummins or Onan

products sufficient to make its products a substantial cause of his

mesothelioma. 17 To prove its case against Cummins and Onan, plaintiffs

must show “that [Michel] was exposed to asbestos from the defendant’s

products and that he received an injury that was substantially caused by that

exposure.” Robertson v. Doug Ashy Bldg. Mats., Inc., 77 So. 3d 360, 371 (La.




14    R. Doc. 77-6 at 49-50.
15    Id. at 96.
16    R. Doc. 77-5 at 4-8; R. Doc. 77-3 at 7-15.
17    R. Doc. 70-1 at 12-14, 18. Cummins has acquired Onan since Michel’s
alleged asbestos exposure. See R. Doc. 70-11 at 38.
                                      6
App. 1 Cir. 2011) (citing Rando v. Anco Insulations Inc., 16 So. 3d 1065, 1088

(La. 2009)).

      Michel testified that he often worked with Cummins and Onan

products, and, specifically, that he rebuilt many Onan diesel engines from

scratch,18 performed maintenance on Cummins engines on Onan

generators,19 and scraped, sanded, and replaced Cummins gaskets. 20

Cummins’ corporate representative testified that some of Cummins’s and

Onan’s gaskets contained asbestos during the time that Michel was working

with their products as a mechanic. 21 In addition, plaintiffs’ will present

expert testimony that Michel’s work with gaskets, much of which involved

Cummins and Onan products, exposed him to asbestos.22 This evidence is

sufficient to create a material factual dispute as to whether Michel was

exposed to asbestos from Cummins and Onan products. See id. at 374

(“[P]laintiffs’ failure to offer affirmative evidence pinpointing a specific

product, at a specific time, and at a specific location, to which [plaintiff] had

been exposed, does not entitle [a defendant] to summary judgment.”).


18   R. Doc. 77-6 at 399-400.
19   Id. at 396.
20   Id. at 401-402, 429-431.
21   R. Doc. 70-11 at 47-48, 62, 97; see also id. at 113 (citing a study
concluding that one in every eight Cummins gaskets from this period
contained asbestos).
22   R. Doc. 77-5 at 7-8.
                                  7
      On the issue of causation, plaintiffs will present expert testimony that

exposure to these products was a substantial causative factor in Michel’s

mesothelioma. 23 Whether to credit this testimony is a question of fact for the

jury. Id. at 375 (“Whether a particular exposure constitutes a substantial

contributing factor in the development of the disease of mesothelioma is a

question of fact.”).   Thus, whether Michel’s exposure to asbestos from

Cummins or Onan products substantially contributed to his mesothelioma

raises a material issue of fact that precludes summary judgment.



IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion for summary judgment

is DENIED.




        New Orleans, Louisiana, this _____
                                      7th  day of January, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




23    See R. Doc. 77-3.
                                      8
